BROSMAN, Judge
(concurring):
I concur without reservation in the disposition of this case and in almost, everything said in the principal opinion. However, in assessing prejudice, its author makes some point of the presence of conflict in the evidence of intent — the possible “closeness,” as I understand him, of the case before the court-martial. It is likely that this argument entered the opinion as a mere makeweight, but if it amounts to more than this, then I must dissociate myself from it.
Those familiar with prior expressions of my views in this area will recognize the wholesale immateriality of this consideration to me. I can always be counted on to reverse in a case like the present one — this in the face of the most overwhelming evidence of guilt on the part of an accused person. Often in such an instance there will be no difficulty in demonstrating the existence of a measurable risk of specific prejudice. However, failing this, the doctrine of general prejudice, and even that of military due process, lie ready to hand — and so, if one prefers it, does the notion that “the accused was not accorded a fair trial.”